Title: From Benjamin Franklin to Henry Wilmot, 9 May 1761
From: Franklin, Benjamin
To: Wilmot, Henry


          
            Sir,
            Cravenstreet, Saturday May 9. 1761
          
          I have received the Act you mention, and if tis convenient to you to call at my House on Monday morning any Hour before One, I shall be glad to see you and converse with you on the Subject; being with great Esteem, Sir, Your most obedient humble Servant.
          
            B F
            To—Wilmot Esqr
          
        